36 F.3d 1117
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mary J. DAVIS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3345.
United States Court of Appeals, Federal Circuit.
Sept. 29, 1994.Rehearing Denied Nov. 8, 1994.

Before ARCHER, Chief Judge, RICH and NEWMAN, Circuit Judges.
PER CURIAM.


1
Mary J. Davis seeks review of the decision of the Merit Systems Protection Board, Docket No. SF831E930694-I-1.  The Board had determined that Ms. Davis did not apply for disability retirement on her separation in 1985.  Ms. Davis provided no evidence to the contrary.  Thus her application in January 1992 was untimely by several years, with no showing that the statutory justification for delay had been met.  The ruling of the Board is therefore affirmed.